In re D.L.S. Interest of;—Plaintiff; Applying for Supervisory and/or Remedial Writs, Parish of Caddo, Juvenile Court For Caddo Parish, No. 56,154; to the Court of Appeal, Second Circuit, No. 33897-JWC.
Writ granted. The ruling of the appellate majority is vacated, and judgment of the juvenile court is reinstated for the reasons set out in the dissent. State v. Lindsey, 99-3302 (La.10/17/00), 770 So.2d 339; State v. Johnson, 97-1906 (La.3/4/98), 709 So.2d 672; State v. Dorthey, 623 So.2d 1276 (La.1993).
TRAYLOR, J., would deny the writ.